DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann (US2006/0066078A1).
Hofmann discloses a vehicle seat 01 comprising a seat part and a backrest, the backrest having a foam component 03 with a cavity 06 for receiving at least part of an airbag device 09, wherein the foam component is lined at least to some extent with a reinforcing layer arrangement 14 in the region of the cavity. In the case of a deployed airbag of the airbag device, the reinforcing layer arrangement 14 guides the deployed airbag to a predetermined breaking point 13 of the foam component. The airbag device 09 is a far-side airbag device, as shown in Figure 1. The reinforcing layer arrangement 14 has at least one reinforcing layer which is arranged in the foam component, as shown in Figure 1. The reinforcing layer arrangement 14 has a first reinforcing layer and a second reinforcing layer, as shown in Figure 1. An outer end region of the first reinforcing layer 14 and an outer end region of the second reinforcing layer 14 receive therebetween the predetermined breaking point 13. The predetermined breaking point 13 is configured as a notch in the foam component, as shown in Figure 1. The foam component 03 has a first flange, a second flange and a web connecting the first flange to the second flange, which define the cavity 06, as shown in Figure 1. The web runs substantially parallel to a plane generated by a longitudinal direction (x) and a vertical direction (z). The  predetermined breaking point 13 is configured in the web. An outer end region of the first reinforcing layer and/or an outer end region of the second reinforcing layer is foamed into the web, as shown in Figure 1. In the region of the predetermined breaking point 13 of the foam component 03, an outer end region of the second reinforcing layer 14 is oriented approximately perpendicularly to an outer end region of the first reinforcing layer 14, as shown in Figure 1. In the region of the predetermined breaking point 13 of the foam component 03, an outer end region of the second reinforcing layer 14 runs approximately parallel to an outer end region of the first reinforcing layer 14. At least one reinforcing layer 14 of the reinforcing layer arrangement is produced from a woven material, (see claim 11). At least one reinforcing layer 14 of the reinforcing arrangement is produced from a plastics material, (see paragraph [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616